DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Acknowledgement is made of the response filed on January 28, 2021.  In that response, claims 16 and 27 were amended and claims 22, 23, and 34 were cancelled.  Claims 16-18, 20, 24-33, and 35 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-18, 20, 24-33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Zannata (BR102012020901 A2, English translation cited herein) in view of Takezaki (EP 2660272A1) as evidenced by Scotland (US 2018/0116947) and Toray (Toraypearl®, available at  https://www.toray.jp/chemical/en/polymer/pdf/catalog_pol01.pdf, Copyright 2007, accessed on October 24, 2020).
Regarding claims 16-18, 20, 24-33, and 35, Zannata teaches photoprotective cosmetic compositions in emulsion form (e.g., abstract) comprising oil absorbing particles capable of absorbing skin oils, “a combination containing at least 4.0% by weight of various types of oil-absorbing particles” (p. 5; emphases added). The particles are preferably aluminum octenyl succinate starch, silicon dioxide or silica (Spheron L1500, MSS 500 3H), and Nylon-12 (claim 14).  The composition in Table 7 (Example 1, pp.21-22) comprises oil absorbable particles including Nylon-12 at 1%, silica at 5.5%, aluminum starch octenylsuccinate at 2.5% as in  instant claims 16, 20, and 27. The silica has an oil absorbance of at least 250 grams/100 grams (abstract; claim 17). The particles have been selected to absorb natural oiliness of the skin and prevent oil deposition from the cosmetic composition itself.  In addition, it imparts a matte effect to the skin and feels pleasant during use (page 13, line 29-page 14, line 2).
The composition further comprises the following:
(b) oils including diisopropyl adipate at 1.2%, diisopropyl sebacate at 2%, Octocrylene at 2%, dimethicone at 0.5%, cetyl palmitate at 0.6%, Isononyl isononanoate at 1.5%, caprylyl at methicone 1%, 
(c) emulsifiers including disodium cetearyl sulfosuccinate at 1.5% and cetearyl glucoside 1.7%, and 
(d) water at 43.3%. 
Additionally the composition comprises a thickener such as carbomer at 0.15%, acrylates/C10-C30 alkyl acrylates crosspolymer at 0.2%, and hydroxyethyl acrylate/acryloyl dimethyl taurate sodium copolymer, and preservatives such as phenoxyethanol and benzyl alcohol.  
The particle size of the oil-absorbing particles is preferably between 2 and 20 micrometers (claim 15) which is within the range in claim 16 and includes that in claim 18.  One of ordinary skill in the art before the effective filing would have recognized the particle size prima facie obviousness over Zannata’s size range.  
Zannata’s composition is a cosmetic makeup in that it “provides non-greasy sensory, superior appearance and characteristics, while protecting the skin against ultraviolet rays” (p.5, fifth full para.; see also sixth full para.).
Zannata does not disclose the oil-absorbing capacity of the oil-absorbable organic particles comprising polylactic acids, celluloses, or mixtures thereof or the total from (a) and (e) as recited in claims 16, 17, 19, and 30-32.  
Takezaki teaches porous microparticles of polylactic acid-based resin having “high oil absorption ability and being appropriately usable for cosmetics” (abstract; see paras. 0025, 0100-28).  Scotland, assigned to Applicant, evidences that Takezaki, issued in the United States as U.S. Pat. No. 9,017,812, discloses polylactic acid based mattifying agent “commercially available from Toray Industries as ToraypearlTM series of polymer polylactic particles” (para.0105).  Toray evidences that Toraypearl® PLA has average particle size of 5-30 microns, bulk density of 0.18 g/cm3, and linseed oil absorption of 144 ml/100 g (Toray, p.5).  Applicant discloses here that “oil-absorbing capacities defined in the present invention mean those 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing to combine the teachings of Zannata and use Takezaki’s microparticles as recited in the instant claim(s). The skilled person would have been motivated to do so because both references are drawn to cosmetic compositions, Zannata teaches using “a combination containing at least 4.0% by weight of various types of oil-absorbing particles” (p. 5; underlining added), and Takezaki teaches that its microparticles of polylactic acid-based resin are suitable where “high performance is demanded in both oil absorption and smoothness” such as cosmetics, because “a considerable amount of either oil or water can be held in the pores, and because the particle diameter is small, it is possible to impart smoothness which cannot be achieved by traditional porous microparticles” (para. 0101). 
Also one of ordinary skill in the art before the effective filing would have found it prima facie obvious to use oil-absorbable organic particles having oil-absorbing capacity of 400 ml/100g or more, and prepare the composition to have a total oil-absorbing capacity of the composition above 170 mg/100g or 250ml/100g as recited in claims 16, 17, and 30-32. The skilled person would have been suggested to do so because (i) Zannata teaches (a) using oil-absorbable particles having oil-absorbing capacity of at least 250g/100 grams, and (b) compositions that impart a matte effect to the skin (page 13, line 29-page 14, line 2; abstract), and (ii) the skilled person would have recognized that higher oil-absorbing capacity attains matte effect.  Thus merely reciting a higher oil-absorbing capacity of the particles or the composition is not seen as inventive.
Response to Arguments
Applicant's arguments filed January 28, 2021 have been fully considered but they are not persuasive. Applicant argues that neither Zannata nor Takezaki suggests the emulsion comprising about 1 to 10 weight % of the particle with an oil-absorbing capacity of 180 ml/100g or more, and at best Takezaki teaches powder composites which have “completely different requirements and relationships between the components” than emulsions.  (Remarks, 8, January 28, 2021.)
In response note that one cannot show nonobviousness by attacking references individually where the rejection is based on a combination of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Furthermore the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
Here as noted above Zannata teaches photoprotective cosmetic compositions in emulsion form (e.g., abstract) comprising oil absorbing particles capable of absorbing skin oils, “a combination containing at least 4.0% by weight of various types of oil-absorbing particles” (p. 5; emphases added).  Takezaki teaches porous microparticles of polylactic acid-based resin having “high oil absorption ability and being appropriately usable for cosmetics” (abstract; see paras. 0025, 0100-28) including ToraypearlTM  PLA having isononyl isononanoate oil uptake of 465.9 ml/100 g.  The skilled person would have been motivated to use Takezaki’s microparticles of polylactic acid-based resin in Zannata’s composition because the latter teaches using different 
Applicant further argues that the skilled person would not have modified Zannata with Takezaki’s particles which would absorb the organic UV filters which are in the form of an oil, thus rendering Zannata’s compositions unsatisfactory for their intended purpose as a sunscreen.  (Remarks, 9, January 28, 2021.)  
This argument however, if valid, would render Zannata unsatisfactory for its own purpose—Zannata itself teaches formulating its composition with oil-absorbing particles and UV filters.  Zannata acknowledges that cosmetic UV filters are lipophilic compounds, and therefore to minimize “oily sensory effect on the skin”, the composition “must contain other sensory modifying ingredients in order to deliver a lighter and more pleasant sensory [effects]” (p.4, sixth para. below the bullet points). 

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 1615